ORDER
SALVATORE DE LELLO, JR., of PISCATAWAY, who was admitted to the bar of this State in 1983, having pleaded guilty to one count of commercial bribery and breach of duty to act disinterestedly in violation of N.J.S.A. 2C:21-10a(2); one count of forgery in violation of N.J.S.A. 2C:21-la(2); one count of falsifying records in violation of N.J.S.A. 2C:21-4a; and one count of false swearing in violation of N.J.S.A. 2C:20-2a;
And good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), SALVATORE DE LELLO, JR., is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that SALVATORE DE LELLO, JR., be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that SALVATORE DE LELLO, JR., comply with Rule 1:20-20 dealing with suspended attorneys.